Title: To Thomas Jefferson from Gallimard, 2 July 1788
From: Jefferson, Thomas
To: Gallimard, M.


          Trévoux en Dombes, 2 July 1788. Asks TJ’s advice and protection in moving with his family to the United States; inquires “si, avec votre secours, je pourrois obtenir dans l’un des états unis d’amérique, une Concession de terrein de bonne qualité et en un lieu où l’air soit sain? Dans lesquels des états unis j’aurais à choisir pour me fixer? et quelles seraient les conditions de la Concession.” Has enough money to pay for “chevaux, bestiaux, instrumens d’Agriculture, frais de constructions, et autres qu’exige un pareil deffrichement.—Je ne suis forcé par aucune mauvaise affaire à quitter la France: Je suis receveur des Domaines du Roi et fais en sorte de remplir cette place de maniere à etre exempt de tout reproche. Ce qui me détermine donc à passer en Amerique, est l’envie de suivre mon goût pour l’Agriculture si par cette voye, je puis ameliorer ma fortune. La place que j’occupe dépend de l’Administration generale des Domaines du Roi; ainsi vous pourriez, Monsieur, si vous le désirez, prendre auprès de cette compagnie des informations sur mon compte, mais alors je vous serais obligé de ne point lui laisser pénétrer mon dessein, parcequ’elle pourrait voir de mauvais æil que je me propose de la quitter.”
        